___________

                            No. 95-2943
                            ___________

Roscoe Primeaux,                *
                                *
          Appellant,            *
                                *    Appeal from the United States
     v.                         *    District Court for the
                                *    District of South Dakota.
Steve Lee, Warden, South Dakota *
State Penitentiary,             *      [UNPUBLISHED]
                                *
          Appellee.             *

                            ___________

                   Submitted:   December 19, 1995

                       Filed: January 3, 1996
                            ___________

Before BOWMAN, BEAM, and MURPHY, Circuit Judges.
                           ___________

PER CURIAM.


     Roscoe Primeaux, a South Dakota prisoner, was convicted by a
jury of second degree murder and two counts of aggravated assault,
and was sentenced to life imprisonment for the murder conviction
and concurrent sentences of four and six years respectively for the
assault convictions. His convictions and sentences were affirmed
on direct appeal, and the denial of his application for
postconviction relief also was affirmed. State v. Primeaux, 328
N.W.2d 256 (S.D. 1982); Primeaux v. Leapley, 502 N.W.2d 265 (S.D.
1993). Primeaux then filed a 28 U.S.C. § 2254 (1988) petition for
habeas corpus relief in the District Court.1 The District Court
denied the petition without an evidentiary hearing, and Primeaux
appeals.




      1
       The Honorable Lawrence L. Piersol, United States District
Judge for the District of South Dakota.
     After careful review of the record before us and the brief
filed on behalf of Primeaux by appointed counsel, we conclude the
District Court correctly denied Primeaux's petition. Accordingly,
we affirm. See 8th Cir. R. 47B.

     A true copy.


          Attest:


               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                               -2-